Exhibit 10.19

Description of Non-Employee Directors
Restricted Stock Awards

 

Under the 2018 Omnibus Equity Compensation Plan of Limestone Bancorp, Inc. (the
“Company”), each non-employee director receives an annual grant of restricted
shares having a market value of $25,000, based on the trading price of the
Company’s common shares at the closing of trading on the grant date.  The grant
date is the first day of the month after the annual meeting of shareholders of
the Company.

 

Restricted shares are common shares that may not be transferred and are subject
to forfeiture during a specified period.  Otherwise, restricted shares have all
of the rights of common shares during the restriction period, including the
right to vote and the right to receive dividends.  Restricted shares awarded to
directors vest on December 31 of the year of grant.  If a director ceases to
serve on the Board of Directors for any reason, the director will automatically
forfeit any unvested restricted shares.  In the event of a change in control,
the restrictions on the transfer of the shares will end.  Under the terms of the
restricted share awards to non-employee directors, a change in control means (i)
the disposal of the Company’s business or the business of the Company’s
subsidiary, Limestone Bank, Inc. (the “Bank”), pursuant to a liquidation, sale
of assets or otherwise, (ii) any person, group or entity acquiring or gaining
ownership or control of more than 50% of the Company’s outstanding shares or the
outstanding shares of the Bank, other than any trustee or other fiduciary
holding shares under any employee benefit plan, or (iii) during any period of
two consecutive years, individuals who were directors of the Company at the
beginning of that period cease to constitute a majority of the Board of
Directors, unless the election of each new director was approved by at least
two-thirds of the directors then still in office who were directors at the
beginning of the period.

 

The 2018 Omnibus Equity Compensation Plan was approved by the shareholders of
the Company at the 2018 annual meeting of shareholders and is administered by
the Compensation Committee of the Board of Directors.  This compensatory
arrangement under which non-employee directors are granted restricted shares
under the 2018 Omnibus Equity Company Plan may be amended, modified or
terminated at any time.